Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	The office action is in response to application filed on 11/30/2020 in which claims 1-14 were presented for examination.
Drawings
The drawings are objected to because Figures 3 and 4 lack lead lines, a bracket, or, an arrow showing how the components are connected to one another.  See: 37 CFR 1.84 (h)(1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a recess for the NFC chip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification - Abstract
The abstract of the disclosure is objected to because it fails to provide a definition for “SOS” prior to using the acronym/abbreviation.  Applicant is respectfully reminded that they should use/provide a generic definition for an acronym/abbreviation prior to the utilizing the acronym/abbreviation.  
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
It is noted by the examiner that in paragraph 5 that NFC is properly identified near field communication as near field communication (NFC), however, Paragraph 2 and 3 should provide abbreviation (NFC) next to Near field communications technology when it first introduced. Applicant is respectfully reminded that they should use/provide a generic definition for an acronym/abbreviation prior to the utilizing the acronym/abbreviation.  
In paragraph 37, applicant fails to provide a definition for “SOS”. An applicant is respectfully reminded that they should use/provide that generic definition for the acronym of SOS prior to the utilizing.  Applicant is respectfully reminded that they should use/provide a generic definition for an acronym/abbreviation prior to the utilizing the acronym/abbreviation.  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 6 and 12 are objected to because of the following informalities:  
Regarding Claim 1, the recitation of  “a near field communications (NFC) chip carried by one of the first coupling end and the second coupling end” it is confusing/unclear how NFC chip in the recess can be in one of the first coupling end and the second coupling end as in Figures 3 and 4 only show on the second coupling (#14). For the purpose of examination, it is interpreted as “a near field communications (NFC) chip carried by one of the first coupling end or the second coupling end”. (For example, claim 11 properly recited the limitation “a near field communication (NFC) chip carried by one of the first coupling end or the second coupling end”)
Regarding Claims 2, 6 and 12 recitation of “a recess in one of the first coupling end and the second coupling end” it is confusing/unclear how NFC can be in one of the first coupling end and the second coupling end as in Figures 3 and 4 only show an NFC chip on the second coupling (#14). For the purpose of examination, it is interpreted as “a near field communications (NFC) chip carried by one of the first coupling end or the second coupling end”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over HonsCreat (NPL-Amazon) in view of Wan (CN105795612A).
Regarding claim 1, HonsCreat discloses a buckle assembly for a helmet, comprising: a first coupling end and a second coupling end configured to releasably and cooperatively join (Annotated Fig 1 below), each of the first coupling end and the second coupling end configured to attach to a shell of the helmet via a chinstrap. However, HonsCreat fails to show/include a near field communications (NFC) chip carried by one of the first coupling end and the second coupling end.
    PNG
    media_image1.png
    869
    1600
    media_image1.png
    Greyscale

Annotated Fig 1 of HonsCreat
Wan discloses a near field communications (NFC) chip carried by one of the first coupling end and (or; in light of claim objection above) the second coupling end (see Fig 1, #121; page 3 of PE2E translate, second paragraph #124). 
HonsCreat and Wan are considered analogous art to the claimed invention because it is the same field of invention for a Buckle. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify HonsCreat’s second coupling end to incorporate the teachings of Wan by having a near field communications (NFC) chip in order to provide a wireless communication between the buckle and intelligent mobile phone and mutually transmitting data of the user’s events.
Regarding claim 2, HonsCreat as modified discloses the buckle assembly of claim 1 as described above, and Wan further comprising: a recess (Fig 1, #110 of main body #11) in one of the first coupling end and (or; in light of claim objection above) the second coupling end configured to carry the NFC chip.
Regarding claim 3, HonsCreat as modified discloses the buckle assembly of claim 2 as described above, Honscreat further comprising: a removable access cover to cover the recess (Annotated Fig 2 below).

    PNG
    media_image2.png
    866
    1428
    media_image2.png
    Greyscale

Annotated Fig 2 of HonsCreat
Regarding claim 4, HonsCreat as modified discloses the buckle assembly of claim 3 as described above, wherein the removable access cover permits a removal and an insertion of the NFC chip (Fig 1 of Wan #121 is removable from the recess #110).
Regarding claim 5, HonsCreat as modified discloses the buckle assembly of claim 1 as described above and HonsCreat further comprising: a quick release strap coupled to a distal end of the second coupling end, the quick release strap operable to release the cooperative joining of the first coupling end and the second coupling end (Annotated Fig 1 above).
Regarding claim 6, HonsCreat discloses a buckle assembly for a helmet, comprising: a first coupling end and a second coupling end configured to releasably and cooperatively join, each of the first coupling end and the second coupling end configured to attach to a shell of the helmet via a chinstrap (See annotated Fig 1 above). However, HonsCreat fails to disclose a recess in one of the first coupling end and the second coupling end configured to carry a near field communications (NFC) chip.
Wan discloses a recess (Fig 1, #110 of main body #11) in one of the first coupling end and (or; in light of claim objection above) the second coupling end configured to carry the NFC chip (Fig 1; #121 contains NFC #124).
HonsCreat and Wan are considered analogous art to the claimed invention because it is the same field of invention for a Buckle. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify HonsCreat’s second coupling end to incorporate the teachings of Wan by having a recess in one of the coupling ends in order to provide a storage space to insert NFC chip for wirelessly transmitting data of the user’s events. 
Regarding claim 7, HonsCreat as modified discloses a buckle assembly of claim 6 as described above, and Wan further comprising: an NFC chip carried in the recess (Fig 1; #121 contains #124 NFC chip; see Fig 3 of Wan).
Regarding claim 8, HonsCreat as modified discloses the buckle assembly of claim 7 as described above, and HonsCreat further comprising: a removable access cover to cover the recess (Annotated Fig 2 above). 
Regarding claim 9, HonsCreat as modified discloses the buckle assembly of claim 6 as described above, and HonsCreat further comprising: a quick release strap coupled to a distal end of the second coupling end, the quick release strap operable to release the cooperative joining of the first coupling end and the second coupling end (Annotated Fig 3 below).

    PNG
    media_image3.png
    428
    650
    media_image3.png
    Greyscale

Annotated Fig 3 of HonsCreat
Regarding claim 10,  HonsCreat as modified discloses the buckle assembly of claim 6 as described above, and HonsCreat further comprising: a connection on each of the first coupling end and the second coupling end configured to attach to a distal end of a chinstrap, the chinstrap having a proximal end connection to the helmet.

    PNG
    media_image4.png
    538
    676
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    339
    333
    media_image5.png
    Greyscale

Annotated Fig 4 of HonsCreat

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (CN105476152A) in view of Wan (CN105795612A).
Regarding claim 11, Tong discloses a helmet having an outer shell; a chinstrap having a proximal end coupled to the outer shell and a distal end connected to each of a first coupling end and a second coupling end of a buckle assembly, the first coupling end and the second coupling end configured for releasable cooperative engagement to secure the buckle assembly in a closed condition. However, Tong fails to discloses a near field communication (NFC) chip carried by one of the first coupling end or the second coupling end.

    PNG
    media_image6.png
    483
    551
    media_image6.png
    Greyscale

Annotated Fig 5 of Tong
Wan discloses a near field communications (NFC) chip carried by one of the first coupling end or the second coupling end (see Fig 1, #121; page 3 of PE2E translate, second paragraph #124). 
Tong and Wan are considered analogous art to the claimed invention because it is the same field of invention for a Buckle. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Tong’s second coupling end to incorporate the teachings of Wan by having a near field communications (NFC) chip in order to provide a wireless communication between the buckle and intelligent mobile phone and mutually transmitting data of the user’s events.
Regarding claim 12, Tong as modified discloses the helmet claims 11 as described above, and Wan further discloses a recess (Fig 1, #110 of main body #11) in one of the first coupling end and (or; in light of claim objection above) the second coupling end configured to carry the NFC chip (Fig 1; #121 contains NFC #124). 
Regarding claim 13, Tong as modified discloses the buckle assembly of claim 12 as described above, and Wan further discloses a removable access cover to cover the recess (Fig 1, #14).
Regarding claim 14, Tong as modified discloses the buckle assembly of claim 13 as described above, and Wan further discloses wherein the removable access cover permits a removal and an insertion of the NFC chip (Fig 1 of Wan).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170172243A1 by SCRIPA discloses a protective helmet for disaster situation includes a rigid outer shell and an electronic system integrated into the helmet that includes an electronic location system configured to transmit electromagnetic signals that can be used to locate the wearer of the helmet.
US 10315520 by Morgantini discloses methods , systems, and computer programs for detection of securely fastened seat belts via interaction of a NFC passive tag and a NFC reader in a buckle.  See: figures 2-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T. Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732